Citation Nr: 0409936	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  03-12 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for post-
traumatic stress disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

William W. Berg, Counsel




INTRODUCTION

The veteran served on active duty from July 1968 to July 1971.  
His decorations include the Combat Infantryman Badge and the 
Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of this appeal has been obtained.  

2.  The veteran's original claim of entitlement to service 
connection for post-traumatic stress disorder was received on 
October 24, 2000.  

3.  From October 24, 2000, to June 27, 2003, the service-connected 
post-traumatic stress disorder is productive of no more than mild 
to moderate occupational and social impairment.  His Global 
Assessment of Functioning (GAF) score was 70 on June 28, 2001, and 
for the year previous thereto.  His GAF score was 61 on July 9, 
2002, and 65 on July 15, 2002.  

4.  From June 27, 2003, the service-connected post-traumatic 
stress disorder resulted in occupational and social impairment 
with reduced reliability and productivity due to symptoms that 
included a flattened affect, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of long-
term memory for names, disturbances of motivation and mood, 
increasing social isolation, and difficulty in maintaining 
effective relationships in the workplace.  However, neither 
occupational and social impairment with deficiencies in most areas 
nor total occupational and social impairment is demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for post-
traumatic stress disorder from October 24, 2000, to June 27, 2003, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002): 38 
C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2003).  

2.  The criteria for a 50 percent rating for post-traumatic stress 
disorder, effective from June 27, 2003, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002): 38 C.F.R. §§ 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The file shows that by RO correspondence, the rating decision, the 
statement of the case, a Board remand, and a supplemental 
statement of the case, the veteran has been informed of the 
evidence necessary to substantiate his claim and of his and VA's 
respective obligations to obtain different types of evidence.  
Identified relevant medical records have been obtained, and VA 
examinations have been provided.  The Board finds that the notice 
and duty to assist provisions of the law have been met.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that only after the rating decision denying a 
rating in excess of 30 percent for post-traumatic stress disorder 
did the RO provide notice of the veteran's rights and 
responsibilities under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096.  However, this appeal 
has been extensively developed and is ripe for decision.  The 
Board is of the opinion that no useful purpose would be served by 
remanding the case to the RO for a de novo adjudication of the 
claim herein addressed in order to attempt to redress the fact 
that the timing of the notice did not follow the precise sequence 
suggested by the provisions of the VCAA.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  Remanding the case for this 
purpose would merely exalt form over substance without any true 
benefit accruing to the veteran.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  The 
Board further notes that the May 2003 notice letter to the veteran 
listed the additional information or evidence that the RO needed 
from the veteran and requested that he tell the RO "about any 
additional information or evidence that you want us to try to get 
for you."  In a response dated later the same month, the veteran 
advised that he was currently being treated at the Vet Center in 
Knoxville, Tennessee, that he had no other evidence to submit, and 
that he waived the 30-day time limit for submitting additional 
evidence.  Vet Center records through September 2003 have been 
obtained.  

The record shows that the veteran's original claim for service 
connection for post-traumatic stress disorder was received on 
October 24, 2000, and was eventually granted in the rating 
decision of August 2002 that assigned a 10 percent evaluation for 
the psychiatric disorder under Diagnostic Code 9411, effective 
from October 24, 2000.  The veteran disagreed with the evaluation 
assigned, and this appeal ensued.  A rating decision of April 2003 
increased the rating to 30 percent, effective from October 24, 
2000.  

The veteran's claim for a higher evaluation for post-traumatic 
stress disorder is an original claim that was placed in appellate 
status by his disagreement with the initial rating award.  In 
these circumstances, the rule in Francisco v. Brown, 7 Vet. App. 
55, 58 (1994) ("[w]here entitlement to compensation has already 
been established and an increase in the disability rating is at 
issue, the present level of disability is of primary importance"), 
is not applicable to the assignment of an initial rating for a 
disability following an initial award of service connection for 
that disability.  Rather, at the time of an initial rating, 
separate ratings may be assigned for separate periods of time 
based on the facts found - a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations is to be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

A 30 percent evaluation is warranted for post-traumatic stress 
disorder when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).  A 50 percent evaluation 
contemplates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation contemplates occupational and social 
impairment, with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires total 
occupational and social impairment due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

When evaluated by a VA clinical psychologist in November 2000, 
symptoms of post-traumatic stress disorder included recurrent and 
intrusive recollections of traumas suffered in Vietnam, especially 
with respect to the explosion that injured his right leg.  He had 
biweekly nightmares that were usually vague dreams about 
explosions.  He said that he awakened in a cold sweat.  He 
described a flashback in which he dozed off in front of the TV; 
when he heard gunfire coming from the TV, he was startled awake 
and looked frantically for his weapon.  The veteran was described 
as having avoided thoughts, movies, and conversations about 
Vietnam for more than 30 years.  He reported that activities such 
as visiting close relatives or attending sporting events with 
friends had markedly diminished since his Vietnam experience.  He 
displayed a depressed mood and flat affect and was described as 
irritable and often angry and was said to lose his temper with his 
boss much too often.  The examiner said that the veteran was 
hypervigilant and had an extreme startle response to loud noises 
or the sound of helicopters.  Overall, the veteran was described 
as seriously socially impaired and moderately occupationally 
impaired as a result of severe, chronic post-traumatic stress 
disorder.  The examiner said that the veteran showed rage, poor 
judgment, and a depressed mood.  He was isolated, had few 
interests, and had disturbance of motivation and affect.  

On VA examination in June 2001, the veteran complained of 
nightmares, which would cause him to awaken with a startle 
response.  Occasionally, he would awaken in a confused state 
thinking that he was back in Vietnam and begin crawling on the 
floor looking around for his weapon.  He had a similar response if 
he were awakened by loud noises.  He said that he had such 
nightmares about once or twice a week.  His fiancé was concerned 
that he was somewhat violent sometimes when he awakened like this.  
He also reported flashbacks once or twice a month, which were 
always stimulated by noises such as a helicopter or a jet or a 
loud noise that caused him to feel as though he were back in 
Vietnam.  However, the flashbacks passed within five to 10 
minutes.  He had occasional intrusive recollections of Vietnam 
that occurred only when stimulated and happened once a week.  He 
continued to experience over and over again the incident when he 
was wounded.  He also had memories and nightmares of when friends 
were killed around him, as well as the image of seeing dead bodies 
all over the ground.  He reported tending to avoid watching 
anything on TV that would remind him of Vietnam.  Although he has 
attempted to watch some Vietnam movies, he cannot watch them all 
the way through because they upset him too much and he ends up 
having nightmares or flashbacks.  He reported, however, that he 
interacted fairly readily socially.  He described himself as 
optimistic and felt positive about his future.  He is able to 
return to sleep after a Vietnam nightmare.  He had an exaggerated 
startle response and tended to be a bit vigilant in watching his 
back.  He did not seem to have any significant depressive 
symptoms, although he had been somewhat down for the previous 
month because he had been grieving about his mother's death in 
May.  He said that he occasionally had some survivor guilt but no 
actual thoughts of suicide.  His energy, appetite, and enjoyment 
of life were intact.  He drank a six-pack of beer on the weekends 
but not during the week.  He said that he had never had a problem 
with alcohol.  

On mental status examination in June 2001, the veteran was 
described as casually and neatly dressed, and attentive.  He had 
normal rate and rhythm to his speech and was cooperative with the 
examiner.  He was oriented in all spheres, but his mood was "a bit 
anxious."  His affect, while somewhat blunted, was appropriate.  
His fund of knowledge was felt to be above average, as he could 
name presidents and cities, and there was no evidence of any 
thought disorder.  Cognitively, he was able to perform serial 7's 
correctly, but very slowly, and made one error in spelling the 
word "world" backwards.  However, he could not give the correct 
change for a $2.70 purchase with $5.00.  He could complete a 
simple three-step task and could recall three out of three objects 
after five minutes.  The diagnosis was anxiety disorder, not 
otherwise specified, with features of post-traumatic stress 
disorder but not the full syndrome.  The examiner remarked that 
the veteran appeared to be mildly impaired socially and 
recreationally, with some difficulty sleeping and with a tendency 
to have nightmares, which disturbed his fiancé.  Vocationally, 
however, this did not seem to result in any impairment at that 
time because the veteran seemed to have functioned quite well on 
his job with Alcoa for the previous 28 years.  He was not on any 
psychotropic medication but was receiving counseling from the Vet 
Center.  He was capable of managing his own financial affairs.  
His GAF score was 70 and was 70 for the previous year.  

On VA examination on July 9, 2002, the examiner reviewed the 
claims file.  A mental status examination was positive for periods 
of being "real down" when he wanted to be by himself.  This was 
felt to be consistent with his affect, which overall was depressed 
and reserved.  Although the veteran denied any intent to harm 
himself or others, he was concerned that if he were provoked under 
stress, he could hurt someone badly.  He exhibited chronic 
impaired impulse control relating to his management of his temper, 
although he was reportedly improving his ability to manage this 
aspect of his behavior.  The veteran's attention, concentration 
and performance of mental calculations were impaired slightly.  He 
performed serial 7's to 51 with two errors.  He could spell the 
word "world" backward.  However, he was unable to make correct 
change in his head for a $2.70 purchase using $5.00.  However, he 
was able to this calculation correctly on paper.  He could 
complete a simple three-step task on command.  Although he 
reported some difficulty with recalling names from the past, his 
long-term memory was intact for a recall of items in rote memory.  
His short-term auditory memory was intact for recall of 7 digits 
forward.  Recent memory was intact for recall of 4 out of 4 items 
after five minutes.  The veteran evidenced signs of using 
repression, minimization, social isolation, and spending time with 
his family, talking with his fiancé, and watching TV to help him 
cope with his mental health problems.  

In order to warrant a 50 percent evaluation, the service-connected 
psychiatric disorder must result in occupational and social 
impairment with reduced reliability and productivity manifested by 
the symptoms enumerated above.  When the veteran was examined by 
VA on July 9, 2002, he had a depressed and restricted affect and a 
rate of speech that seemed rather slow, although he spoke clearly.  
There was no evidence of circumstantial, circumlocutory, or 
stereotyped speech.  The veteran, the examiner said, did not 
evidence any signs of panic attacks with or without agoraphobia.  
He could complete a simple three-step task on command, and there 
was no evidence that he could not understand complex commands.  
Although he reported some difficulty with recalling names from the 
past, his long-term memory was intact for a recall of items in 
rote memory.  His short-term auditory memory was intact for recall 
of 7 digits forward.  Recent memory was intact for recall of 4 out 
of 4 items after five minutes.  There was no evidence of his 
forgetting to complete task.  His judgment for a hypothetical 
crisis situation was intact.  The veteran's abstract thinking was 
not significantly impaired.  His thought processes were goal 
directed, logical, and coherent.  There were no signs of psychosis 
and no reports of hallucinations or delusions.  The veteran's 
attention, concentration and performance of mental calculations 
were only slightly impaired.  He performed serial 7's to 51 with 
two errors.  He could spell the word "world" backward.  Although 
he was unable to make correct change in his head for a $2.70 
purchase using $5.00, he was able to do this calculation correctly 
on paper.  Although the veteran denied any intent to harm himself 
or others, he was concerned that if he were provoked under stress, 
he could hurt someone badly.  He exhibited chronic impaired 
impulse control relating to his management of his temper, although 
he was reportedly improving his ability to manage this aspect of 
his behavior.  The examiner was of the opinion that the veteran 
exhibited conflicts with supervisors, difficulty in expressing 
affection to his family, social avoidance, and some loss of 
interest in leisure and recreational activities.  However, the 
examiner indicated that the veteran's depression was "impacted" by 
the loss of his mother the year previously and his father in 1982.  
The examiner found that the veteran had worked for Alcoa for 
nearly three decades, had a relationship with his fiancé of 30 
years' duration, and had had two children, now grown, with his 
fiancé.  He also related that he was especially close to a 
daughter and granddaughter who lived with him.  He has contact 
with his brothers, cousins, and an uncle and had four or five 
close friends upon whom he could call for help if needed.  He and 
his fiancé also had some contact with his fiancé's four grown 
children from a previous relationship.  His recreational 
activities and other hobbies included watching sports on TV, 
cooking outside for his family, and going to picnics.  Over the 
previous year, he smoked about a pack of cigarettes a day and 
drank a six-pack of beer every two weeks.  Although he used to 
drink more heavily, he had curbed his drinking on his own.  There 
was no evidence of a history of violence or assaultive behavior 
and no history of suicide attempts.  His current functioning was 
felt to be somewhat improved since his treatment at the Vet 
Center, although he still easily awakened at night.  The veteran 
said that his treatment had lessened the frequency but not the 
severity of his sleep disturbance.  His startle response was still 
present and unchanged.  He was now able to manage his irritability 
somewhat better.  He was not taking any psychotropic medications.  

The veteran had nightmares, sleep disturbance, hypervigilance, 
avoidance of groups of people outside of his family, irritability, 
startle response, intrusive recollections, and avoidance of 
activities that evoked memories of Vietnam.  However, there were 
no reports of flashbacks.  The examiner reported that the 
veteran's irritability and startle response affected his job 
performance by creating stress and contributing to conflict with 
his supervisor.  He reported that he missed work, especially in 
the 1990's, about one to two days every two weeks.  

The diagnoses on Axis I were chronic post-traumatic stress 
disorder, and dysthymic disorder.  The veteran's GAF score on Axis 
V was 61.  The examiner stated that although it was inappropriate 
to give a GAF score for each Axis I diagnosis, he was of the 
opinion that the veteran's post-traumatic stress disorder 
accounted for the majority of the veteran's social and 
occupational dysfunction.  

GAF is a scale reflecting the "'psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health-illness.'"  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(quoting the Diagnostic and Statistical Manual of Mental Disorders 
32 (4th ed. 1994) (DSM-IV)).  A GAF score of 61 indicates that the 
individual has some mild symptoms or some difficulty in social, 
occupational or school functioning but is generally functioning 
pretty well and has some meaningful interpersonal relationships.  
On VA examination on July 15, 2002, his GAF score had improved 
slightly to 65, which is indicative of essentially the same 
overall disability picture in the range of 61 to 70, with a score 
of 60 indicative of moderate symptoms.  

The veteran was felt to be competent to manage his financial 
affairs.  

The examiner found that the veteran's psychiatric symptoms 
resulted in mild to moderate social and industrial impairment.  
However, the examiner attributed some of his depressive symptoms 
to the grief and loss related to the death of his parents.  

On VA examination on July 15, 2002, the veteran reported that he 
thought about Vietnam once or twice a week, usually when reminded 
of the war by a helicopter, jet plane, or other loud noise.  The 
examiner characterized these intrusive recollections as mild to 
moderate.  His nightmares, however, were described as moderate to 
severe in their clinical intensity.  He reported that he had 
dreams about Vietnam nightly, which were about ambush patrols, 
explosions, and firefights.  Although his dreams wake him up, he 
can usually go back to sleep.  His flashbacks were relatively mild 
and occurred only every few months.  The examiner said that the 
veteran felt sad when reminded of Vietnam because he lost friends 
there.  He also sometimes felt nervous.  His physiological 
reactivity was of at least moderate clinical intensity.  The 
veteran reported increased heart rate, increased respiration rate, 
dry mouth, and sweating.  The veteran also reported several 
symptoms of avoidance and numbing, "mainly in the avoidance 
class."  The veteran said that he tried to suppress memories of 
the war and did not talk about the war to anyone, not even other 
Vietnam veterans including his two brothers who served there.  He 
does not watch Vietnam movies and had to turn off the movie 
"Platoon" when he tried to watch it.  Thus, the examiner said, 
avoidance of thoughts, feelings, activities and situations 
reminiscent of the war was at least moderate.  The veteran also 
had moderate amnesia for the war and could not remember the names 
of his buddies.  He manifested a mild reduction in interests and 
no longer played sports, although this was partly due to his war 
wounds affecting his leg.  He liked to watch sports on TV and had 
a few other leisure pursuits.  His estrangement from others also 
appeared to be mild.  The veteran said that he was close to his 
family, especially his fiancé, his daughter, and his 
granddaughter.  The examiner said that the veteran appeared to 
have a mildly restricted affect.  He was described as occasionally 
depressed, with decreased energy.  His affective display and 
experience also appeared to be mildly restricted.  There was no 
evidence of a foreshortened sense of the future.  His "numbing 
symptoms" were said to be relatively mild.  His insomnia was felt 
to be only mild, and he slept six to seven hours a night, although 
he awakens because of his nightmares.  The examiner said that the 
veteran's irritability appeared to be mild to moderate and caused 
difficulty coping with supervisors at work.  The impairment of his 
concentration was mild.  The veteran said that he sometimes forgot 
"errands."  His hypervigilance and startle response were reported 
to be of moderate intensity and therefore of clinical 
significance.  The veteran said that he kept his back to the wall 
in public and did not like crowds.  He would jump and take cover 
in response to loud noises.  Thus, the examiner said, the 
veteran's startle response could be described as severe.  His 
fiancé and daughter said that they wished the veteran would show 
them more affection.  

A mental status examination on July 15, 2002, showed that the 
veteran was well groomed and casually dressed.  His psychomotor 
behavior was within normal limits.  His fluency of speech, 
articulation, tone and rate were also within normal limits.  He 
was cooperative with the examiner.  The veteran described his mood 
as "pretty good" and was consistent with his overall affect.  In 
general, the examiner said, the veteran's affect was "full ranged" 
and appeared to be euthymic, although there were some 
undercurrents of anxiety and dysphoria in his presentation.  He 
was oriented in all spheres.  His intellectual functioning was 
estimated to be average.  The veteran denied suicidal or homicidal 
ideation.  He did not manifest persecutory ideation.  He did not 
manifest ritualistic behavior or describe panic attacks.  Nor did 
he describe impaired impulse control.  His thought processes were 
goal directed, logical, and coherent.  There were no signs of 
psychosis during the examination.  He denied hallucinations and 
delusions.  His judgment for hypothetical situations such as fire 
in a theater was intact.  His insight into his current life 
situation was apparent.  He was eventually able to perform serial 
7's from 100 to 51 slowly but without error.  He could not spell 
the word "world" backward.  He was able to give the correct change 
for a $2.70 purchase using a $5.00 bill.  He could complete a 
fairly simple three-step task.  His remote memory was intact for 
both fund of information and autobiographical detail.  His short-
term recall was intact for three of three items on immediate 
presentation and on five-minute delay.  The examiner diagnosed 
post-traumatic stress disorder, which he described as mild.  He 
said that the veteran's occupational and social functioning was 
mildly impaired as a result of the diagnosed psychiatric disorder.  
The examiner was of the opinion that the veteran's psychosocial 
adjustment and quality of life were otherwise "relatively good."  

The disability picture presented during the prosecution of the 
claim has been relatively consistent and shows a veteran who has 
the panoply of symptoms associated with post-traumatic stress 
disorder but who continues to function fairly well, both socially 
and occupationally.  Although one or two symptoms appear to be 
significantly troubling for the veteran, even severe in their 
effect, his overall symptomatology appears to result in mild, or 
at most moderate occupational and social impairment.  He has had 
both steady long-term employment and a steady long-term intimate 
relationship that has resulted in children and at least one 
grandchild with whom he gets along very well.  The Vet Center 
records associated with the file show continuing treatment over 
the course of the prosecution of this appeal, but the disability 
picture they reveal is essentially consistent with that described 
on VA examinations in 2001 and 2002 until 2003, when his 
symptomatology is shown to worsen.  

The Vet Center records in 2003 show the presence of panic attacks, 
beginning on May 30, 2003.  When seen on June 27, 2003, the 
veteran reported that he was having panic attacks that averaged 
about three times a week.  On July 17, 2003, the veteran reported 
that the previous Christmas, he had had trouble following the 
instructions to assemble a toy motorcycle for his granddaughter.  
He said that he began to put it together, then got confused, and 
could not follow the written instructions, which resulted in his 
getting agitated.  He also reported frequent confusion when 
driving in familiar areas and getting lost.  He said that this 
happened a couple of times a month.  When seen on July 22, 2003, 
the veteran reported that he was a slow learner at work and that 
he had great difficulty in adjusting to changes at work.  He also 
said that he often had homicidal ideation on the job.  Sometimes, 
he had such ideation daily.  Although he could not verbalize what 
he wanted to do to his managers at work, it definitely involved 
violence.  Thereafter, the Vet Center reports reflect symptoms 
that include increasing irritability and anger, impaired 
concentration, deepening depression, poor appetite, low energy all 
the time, increased stress in the workplace, increased frequency 
of dreams about Vietnam, increased startle response, and 
increasingly frequent panic attacks.  Overall, these symptoms have 
reduced his reliability and productivity in the workplace, while 
his anger and irritability have led him to become more withdrawn 
and almost isolative.  

The symptoms reflected by the Vet Center reports show occupational 
and social impairment resulting in reduced reliability and 
productivity from symptoms that more nearly reflect the criteria 
for a 50 percent evaluation under Diagnostic Code 9411.  See 38 
C.F.R. § 4.7.  According the veteran the benefit of the doubt, the 
Board finds that this impairment is demonstrated beginning on June 
27, 2003, when the veteran's panic attacks are shown to average 
about three a week.  See 38 U.S.C.A. § 5107(b).  It follows that 
the veteran is entitled to a 50 percent evaluation for his 
service-connected post-traumatic stress disorder, effective from 
June 27, 2003.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-58 
(1990).  

However, the symptomatology resulting from the service-connected 
post-traumatic stress disorder is nowhere shown to equal or more 
nearly approximate the criteria necessary for a 70 or 100 percent 
rating under Diagnostic Code 9411.  Symptoms resulting in 
deficiencies in most areas of occupational and social functioning, 
or in total occupational and social impairment, are not shown.  


ORDER

An evaluation in excess of 30 percent for post-traumatic stress 
disorder from October 24, 2000, to June 27, 2003, is denied.  

A 50 percent evaluation for post-traumatic stress disorder, 
effective from June 27, 2003, is granted, subject to controlling 
regulations governing the payment of monetary benefits.  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



